The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 1-25 are pending 
Claims 11-25 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 1-10   under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to the nanocarrier and the following species in their response dated 09/19/2022 is acknowledged.
Specie 1: Benznidazole 
Examination of the claims are conducted to the extent they read on the elected species. Claims 11-25 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 1-10 are under examination and the requirement for restriction is made final.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/08/2021 (2)  complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application claims benefit of U.S. Provisional Application No. 62/880013 filed   on 07/29/2019. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10   are rejected under 35 U.S.C. 103(a) as being unpatentable over by Pund et al. (Chapter 23, Nano and Microscale drug delivery systems, 2017, ) in view of Velluo et al. (Molecular Pharmaceutics, Vol 5, No. 4, pages 632-642, 2008) (both references are cited in IDS dated 06/02/2021)
Instant claims are drawn to a nanocarrier for treating Chagas disease comprising: a. a poly(ethylene glycol)-block-poly(propylene sulfide) copolymer; and b. a therapeutic agent for treating Chagas disease selected from the group consisting of N-benzyl-2-(2-nitro-1H-imidazol-1-yl)acetamide (Benznidazole).
Pund et al. discloses the advantages offered by nanoarchitectures, namely, bioavailability enhancement, reducing the risks of toxicity, improved solubility, and retention time of many potent drugs that are difficult to be delivered orally (Page 440, last para). Pund et al. explicitly discloses the advantages offered by various nanoarchitectures for the treatment of parasitic disease (see Figure 23.2, page 441). They further disclose the variety of nanotechnology based delivery systems that are applied to antiparasitic drugs (see figure 23.3) which includes polymeric nanocarriers composed of biodegradable and biocompatible polymers of synthetic or natural origin, such as polylactide, polylactide-polyglycolide polymers, polycaprolactone and polyacrylates and polymeric micelles with nanostructures formed by the self-aggregation of amphiphilic block copolymer with hydrophobic core and hydrophilic peripheral corona (see section 2.2 and 2.5, page 442). Pund et al. discloses that being hydrophobic in nature, benznidazole binds to plasma proteins, red blood cells, and shows poor tissue distribution as observed from low apparent volume of distribution, benznidazole nanoparticles overcomes the low permeability and extensive metabolization in liver and intestines and offers selective cytoplasmic delivery into infected cells. They further disclose that Multilamellar liposomes of benznidazole comprising a mixture of hydrogenated soy phosphatidylcholine, cholesterol, and distearoyl-phosphatidylglycerol as a lipid matrix and dimethyl sulfoxide as an organic solvent for dissolving benznidazole gave maximum drug  loading and robustness to dilution (page 446, 2nd para). 
Pund et al. fails to disclose the instantly poly(ethylene glycol)-block-poly(propylene sulfide) copolymer as being used as a nanocarrier for Benznidazole.
However, Velluto et al. discloses micelles formed form amphiphilic block copolymers where drug encapsulation in copolymeric amphiphilic block composed of poly(ethylene glycol)(PEG) as a hydrophile and poly (Propylene sulfide) PPS as a hydrophobe, using cyclosporin A as an example of an highly hydrophobic drug (Abstract). Velluto et al. discloses that In an aqueous environment, the hydrophobic blocks of the copolymer form the core of the micelle, while the hydrophilic blocks form the corona or outer shell. The hydrophobic micelle core serves as a microenvironment for the incorporation of hydrophobic drags, while the corona serves as a stabilizing interlace between the hydrophobic core and the external medium (page 633, col.1, 2nd para). They disclose poly propylene sulfide (PPS) as an analogue of the much more explored poly (propylene glycol) (page 634, col.1, 1st para). They further disclose that PPS is an oxidation-sensitive, low glass transition hydrophobic polymer that can be converted into a water soluble polymer by oxidation providing a potential pathway for clearance from the body as a soluble polymer and because PEG is water soluble while PPS is strongly water insoluble, self-assembled mesophases are observed (page 641, col.1, 1st para). They disclose block copolymers with a degree of polymerization of 44 on the PEG and of 10, 20 and 40 on the PPS respectively (abstract). With regards to the ratio of the drug to the polymer, they teach between 1-1.5 mg of Cyclosporin to 20 mg of polymer (page 639, col.1, para 2). 
They conclude that, given the ease and efficiency with which the PEG-b-PPS diblock copolymer micelles may be loaded, the high load of bona fide soluble drug that they contain and their oxidative mechanism of degradation, they would be useful in number of other applications. 
As such it would have been prima facia obvious to a person of ordinary skill in the art to arrive at the instant claims motivated and guided by the combined teachings of Pund et al. and Velluto et al. Pund et al. explicitly teaches the advantages of delivering highly hydrophobic drugs such as Benznidazole in the form of nanocarriers. They further teach different types of nanocarrier which includes the amphiphilic polymeric micelles with nanostructures formed by the self-aggregation of amphiphilic block copolymer with hydrophobic core and hydrophilic peripheral corona. Velluto et al, discloses the utility and advantages of using the amphillic block polymer of PEG and PPS which are the  ease and efficiency with which the PEG-b-PPS diblock copolymer micelles may be loaded, the high load of bona fide soluble drug that they contain and their oxidative mechanism of degradation. As such a person of ordinary skill in the art would be motivated to utilize the block polymer taught by Velluto et al. to formulate Benznidazole using the amphipillic block copolymer of PEG-PPS thus rendering instant claims obvious. It is further noted that the PEG-PPS copolymer block  fall under the category of polymeric micelles taught by Pund et al. and is a  functional equivalent of the polymeric PEG-polypropylene block copolymer commonly used. Substituting equivalents, namely block co-polymers, motivated by the reasonable expectation that the respective species will behave in a comparable manner or even provide comparable results in related circumstances, see In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) is prima facie obvious.  Moreover, the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious, see In re Font 213 USPQ 532.  Due to the fact that Pund et al. teach and provide the skilled artisan with the necessary motivation to use nanocarriers to formulate Benznidazole and  the fact that Velluto et al.  disclose PEG-PPS nanocarrier system as being useful in the formulation and delivery of hydrophobic drugs  one having ordinary skill in the art is clearly provided with direction and ample motivation to use any the PEG-PPS copolymer  taught by Velluto  et al for in formulating Benznidazole nanostructures.
	With regards to instant claim 3-5, it would have been obvious to a person of ordinary skill in the art to optimize the molar ratio and PEG weight fraction within the preparation with guidance provided by Pund et al.  It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With regards to instant claims 8-10, Velluto et al. discloses pharmaceutical formulation of Block copolymer PEG-PPS nanocarrires of cyclsporin and as such formulating the nanocarriers as pharmaceutical composition are well known in the pharmaceutical arts and absence of evidence to the contrary, this would have been obvious to a person of ordinary skill in the art and would arrive at the instant claims. 
 As such a person of ordinary skill in the art would be imbued with a reasonable expectation of success in arriving at the instant claims motivated by the teachings in the prior art, absence of evidence to the contrary. 
Conclusion
Claims 1-10 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629